                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION



 TARIK S. HOLLIS,

                      Plaintiff,

       v.                                             Case No:17-CV-1708

 G4S SECURE SOLUTIONS (USA), INC.

                      Defendant.


                              NOTICE OF DEPOSITION

TO: TARIK S. HOLLIS

      Please take notice that on April 23, 2019, beginning at 9:30 a.m., counsel for

G4S Secure Solutions (USA) Inc. will proceed to take the deposition of Tarik Hollis.

The deposition will be taken at Milwaukee Regus, Third Ward, 342 N. Water Street,

Suite 600, Milwaukee, WI 53202. The deposition will be taken by counsel for G4S

before an officer duly authorized by law to take the deposition. The deposition will be

taken by stenographic means and/or videotape. The deposition will continue from day

to day until its completion. You may attend and examine.




            Case 2:17-cv-01708-LA Filed 04/18/19 Page 1 of 3 Document 26
This 18th day of April, 2019.

                          Respectfully submitted,




                          /s/ Kelly Eisenlohr-Moul
                          Kelly Eisenlohr-Moul (pro hac vice)
                          Dinsmore & Shohl LLP
                          1100 Peachtree street
                          Suite 950
                          Atlanta, Georgia 30309
                          Telephone: 470-300-5337
                          Email: Kelly.eisenlohr-moul@dinsmore.com

                          Counsel for Defendant
                          G4S Secure Solutions (USA) Inc.




  Case 2:17-cv-01708-LA Filed 04/18/19 Page 2 of 3 Document 26
                           CERTIFICATE OF SERVICE

      I certify that I have submitted this filing to counsel of record via electronic mail

and via Federal Express.

Dated: April 18, 2019.


                                                 /s/ Kelly Eisenlohr-Moul
                                                 Kelly Eisenlohr-Moul




        Case 2:17-cv-01708-LA Filed 04/18/19 Page 3 of 3 Document 26
